Citation Nr: 0922181	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable evaluation for 
residuals of a ruptured ligament, left knee.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a May 2006 rating decision issued 
by the Regional Office (RO) in Pittsburgh, Pennsylvania which 
granted service connection for residuals of a ruptured 
ligament of the left knee, assigned a non-compensable 
evaluation for that disability, and denied service connection 
for a low back disability.  While the May 2006 rating 
decision also addressed several other claimed disabilities, 
the Veteran did not appeal from the rating decision with 
respect to any issues other than the non-compensable 
evaluation of his left knee disability and the denial of 
service connection for his claimed low back disability.  

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran 
subsequently withdrew his request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e).

The issue of entitlement to a compensable evaluation for 
residuals of a ruptured ligament, left knee, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran is not shown to have a currently diagnosed, 
clinically identifiable low back disability that is related 
to his military service.  


CONCLUSION OF LAW

The Veteran is not shown to have a current low back 
disability that was incurred in or aggravated by his service, 
or that was caused by a disease or injury in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by a 
November 2005 letter that was sent to the Veteran by the RO.  
In this letter, issued prior to the rating decision, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as the information and 
evidence that the Veteran needed to submit.  The letter also 
explained the requirements for establishing service 
connection for a claimed disability.   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

In this case, the Veteran was not provided the notice 
required by Dingess until June 2007, in a letter that 
accompanied the statement of the case (SOC) herein.  The 
Veteran was thereafter provided this information again in 
June 2007, in connection with a separate claim for service 
connection for a right knee disability, and in January 2008, 
in a letter that also acknowledged the Veteran's request for 
a hearing before a travelling member of the Board in the 
instant case.  As noted previously, his request for a hearing 
was subsequently withdrawn.  Although the Veteran's claim for 
service connection for a low back disability was not 
thereafter readjudicated, both the June 2007 and the January 
2008 letters informed the Veteran that he could submit 
additional evidence in support of his claim, thereby 
providing him a meaningful opportunity to further develop his 
claim.  In any event, any error in providing the notice 
required by Dingess is harmless in this case, insofar as 
service connection is denied, hence no rating or effective 
date will be awarded.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service treatment records and the statements of the Veteran.  
The Veteran did not identify any other treatment that he 
received for his low back condition.  

A VA contracted examination by a Navy physician was provided 
in connection with this claim.  The Board notes that the 
Veteran alleged that the examination of his low back was 
inadequate because the examiner did not spend sufficient time 
examining him and because he was not experiencing any back 
pain on the date of the exam.  The Board finds that the 
examination was adequate for rating purposes.  The examiner 
assessed range of motion, sensation, reflexes, whether any 
palpable abnormalities of the low back were present, and 
ordered x-rays of the Veteran's lumbosacral spine.  There is 
no indication that the physician who performed the 
examination believed that further testing was necessary in 
order to determine whether the Veteran had a low back 
disability.  While the examiner indicated that a lumbar spine 
series was to be performed in his January 2006 report of 
examination, the claims file shows spinal x-rays were done 
and a March 2006 note from this physician indicated that all 
necessary tests were then completed.  The Board notes that 
there is a presumption that government officials have 
properly discharged their official duties.  Ashley v. 
Derwinski, 2 Vet. App. 307, 308 (1992) (quoting U.S. v. Chem. 
Found. Inc., 272 U.S. 1, 14-15 (1926)).  The Veteran's bare 
conjecture that he may have a muscular disability that was 
not apparent upon examination is insufficient to rebut this 
presumption.  

The Board therefore finds that the VA satisfied its duties as 
prescribed by the VCAA. 

II.  Service connection

The Veteran contends that he has a low back disability that 
is related to his military service.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may any disease diagnosed after discharge 
if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that the Veteran 
complained of low back pain at various times during his 
service beginning in or about 1985.  Service treatment 
records show that the Veteran complained that he injured his 
back playing soccer in approximately August 1985; he was then 
diagnosed with low back strain.  The Veteran was seen for 
follow up care for his low back pain at times during the 
following two weeks, and was eventually diagnosed with low 
back pain secondary to a spasm.  

The Veteran was again seen for low back pain in December 
1986, at which time he complained of a 11/2 year history of 
intermittent back pain.  Upon exam of his low back area, 
there was no tenderness or spasm, deep tendon reflexes were 
+2, and range of motion and leg lifts were described as 
"excellent."  The Veteran was again diagnosed with low back 
strain and provided instruction on proper lifting.  In 
January 1989, the Veteran again complained of low back pain, 
which was assessed as mechanical low back pain.  The Veteran 
was also seen for complaints of back pain in 1991 which was 
diagnosed as low back strain.  Service treatment records do 
not reflect a diagnosis of a chronic low back disability.

The Veteran reported chronic back pain with spasms on a 
"Report of Medical History" in October 2000 that was 
prepared for separation purposes.  However, his separation 
examination of the same date indicates that his spine and 
musculoskeletal system were then assessed as normal.

The Veteran was afforded a VA-contracted examination by a 
Navy physician in January 2006.  At that time, the Veteran 
reported that he had a long history of recurrent low back 
pain without any specific trauma.  He reported that 
approximately once a month, he has pain in the lumbar spinal 
area that lasts approximately 1 to 4 days and resolves on its 
own.  He denied radicular symptoms, decreased strength or 
sensation, or bowel or bladder changes.  The Veteran reported 
that his back pain does not interfere with his work, but 
interferes with recreational activities such as golfing and 
fishing.  

Upon examination, the Veteran had full range of motion in his 
lumbar spine.  His strength was 5/5, lower extremity 
sensation was intact, deep tendon reflexes were 2 out of 4, 
and the Veteran's patellar and Achilles tendon had 2+ pulses 
and normal sensation.  Straight leg raises were negative 
bilaterally.  There were no palpable abnormalities or 
tenderness of the lumbar spine.  The examiner did not 
diagnose a low back disability.  Rather, his assessment was 
recurrent low back pain that was to be further assessed with 
a lumbar spine series.  

X-rays of the lumbosacral spine revealed the vertebral bodies 
to be of normal height with adequate maintenance of the 
intervertebral disc space.  There was no evidence of 
traumatic, neoplastic, or significant arthritic changes.  The 
x-ray was interpreted as showing a normal lumbosacral spine. 

A March 2006 note by the examiner indicated that all tests 
necessary for the VA examination were completed.  The 
examiner did not indicate that his assessment of the 
Veteran's low back pain as reflected in the January 2006 
report of examination had changed.  

The Veteran submitted a statement in January 2007 in which he 
described continued intermittent low back pain ranging in 
severity from mild to severe and in duration from seconds to 
days.   

The evidence fails to show that the Veteran currently has a 
low back disability that was incurred in service or that is 
related to a disease or injury that occurred during his 
service.  While the Veteran's service treatment records show 
that he complained of low back pain on various occasions 
during his service, he was not then diagnosed with a chronic 
low back disability; rather, on each occasion, his pain was 
assessed as due to muscle strain, muscle spasm, or as 
mechanical in nature.  

The examiner who performed the VA contracted examination in 
January 2006 did not note any abnormalities of the low back 
in his report and did not diagnose a low back disability.  X-
rays of the lumbosacral spine showed a normal spine.  While 
the Veteran alleges that he continues to experience low back 
pain, and this was also noted on the January 2006 report of 
examination, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
itself constitute a disability for which service connection 
may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), vacated in part on other grounds, 259 F.3d 1356. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  In short, service connection for a 
low back disability is denied.


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran contends that his should be granted a compensable 
evaluation for his  left knee disability.  He contends that 
his disability is more severe than is indicated by the 
January 2006 VA contracted examination.  He alleged that he 
experienced locking, catching, grinding, and pain that 
increases with repetitive use.  

The Veteran was afforded a VA contracted examination of his 
left knee that was conducted by a Navy physician in January 
2006.  While the examiner ordered x-rays and assessed the 
range of motion of the Veteran's left knee, there is no 
indication that repetitive motion testing was performed, and 
the examiner did not assess whether the Veteran experienced 
additional functional limitations due to weakness, 
fatigability, incoordination or pain on movement or whether 
the Veteran's pain could significantly limit functional use 
during flare ups.  

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 
state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  Id.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

The Board further notes that VA regulations provide that 
where "the [examination] report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes."  38 C.F.R. § 
4.2 (2008); see 38 C.F.R. § 19.9 (2008).  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required by the courts 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).  

Insofar as the January 2006 report of examination as concerns 
the Veteran's left knee did not include an evaluation of the 
factors required by DeLuca, a new examination of the 
Veteran's left knee is required.  This examination must 
include evaluation of any additional functional loss from 
weakness, fatigability, incoordination, pain on movement, or 
flare-ups. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for his left 
knee disability.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any identified treatment 
source.  The Veteran should also be 
informed that he can submit evidence to 
support his claims.

2.  The RO should arrange for the Veteran 
to undergo an appropriate examination of 
his left knee.  The examiner should 
review the claims file and so indicate in 
his report.  All indicated tests and 
studies  should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should conduct range of 
motion testing of the left knee 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss due to pain during flare-ups and/or 
with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should assess whether there 
is any recurrent subluxation or lateral 
instability of the Veteran's left knee.  
The examiner should also indicate whether 
there is any ankylosis of the left knee, 
and if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.  

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


